ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-246, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent) that *472MICHAEL D. BOLTON of BRANCHBURG, who was admitted to the bar of this State in 1989, and who has been temporarily suspended from the practice of law since May 27, 2015, should be censured for violating RPC 8.1(b)(failure to cooperate with disciplinary authorities) and Rule l:20-3(g)(3), and good cause appearing;
It is ORDERED that MICHAEL D. BOLTON is hereby censured; and it is further
ORDERED that MICHAEL D. BOLTON remain suspended from the practice of law pursuant to the Orders of the Court filed May 27, 2015, and August 2, 2016, and pending his compliance with the fee arbitration determination entered in District Docket No. VIII-2015-0025F, and his payment of the sanction in the amount of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.